Citation Nr: 1508784	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  97-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sebaceous cyst of the neck.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected knee disabilities.

3.  Entitlement to service connection for a right hand disability, claimed as residuals of frostbite.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected knee disabilities.

5.  Entitlement to service connection for bilateral hearing loss.
 
6.  Whether new and material evidence has been received to reopen a claim for gastroesophageal reflux disease, also claimed as hiatal hernia and ulcers (GERD).


7.  Entitlement to an effective date prior to January 21, 2011, for additional compensation for a dependent child based upon school attendance.

8.  Entitlement to an effective date prior to August 5, 1999, for a rating in excess of 10 percent for right patellofemoral syndrome, manifested by recurrent subluxation and lateral instability.

 9.  Entitlement to a combined rating in excess of 40 percent for right knee disabilities.

10.  Entitlement to a rating in excess of 10 percent (prior to September 19, 2007, and from February 1, 2008) for left knee status post arthroscopy with status post medial meniscal tear, chondromalacia of the left knee with a loose body of the left knee associated with right knee disabilities (left knee disability).

11.  Entitlement to a compensable rating for right thumbnail deformity and limitation of motion of the interphalangeal joint of the right thumb, residuals of cellulitis and excision of the base of the thumbnail (right thumb disability).

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1983 to July 1983.  As the procedural history for these claims is complex, the Board will address each claim (or set of claims) in turn.

The issues of service connection for a sebaceous cyst of the neck and a low back disability come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO); they are currently before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).

These issues were previously before the Board in March 2007, when they were denied.  The Veteran filed an April 2007 motion for reconsideration, which was denied in February 2009.  (A subsequent motion for reconsideration, filed that same month, was withdrawn in October 2009.)  The Veteran timely appealed that decision to the Court.  In March 2011, the Court issued a Memorandum Decision that vacated the March 2007 Board decision with respect to, inter alia, the issues of service connection for a sebaceous cyst and low back pain and remanded the matters for readjudication consistent with the instructions outlined in the Memorandum Decision.  In a December 2011 decision, the Board remanded both matters for additional development.

[The Board notes that the record suggests that the Veteran intended to withdraw his claim for service connection for sebaceous cyst prior to the Board's March 2007 decision.  (See March 2007 Presentation to the Board.)  However, as this withdrawal was not noted in the Board's decision, the issue was included in the Veteran's appeal to the Court and the subsequent Memorandum Decision, and the Veteran has continued (through counsel) to provide argument on the issue, the Board finds that it has jurisdiction to decide the claim.]

The issue of service connection for a right hand disability is before the Board on appeal from a May 2000 rating decision of the St. Petersburg, Florida, RO; it is currently before the Board on remand from the Court.

This issue was previously before the Board in May 2002, when the Board denied service connection for a right hand disability, but remanded a claim of service connection for right thumb disability for further development.  The Veteran timely appealed that decision to the Court.  In April 2003, the parties filed a partial Joint Motion for Remand (JMR) asserting that, inter alia, the right hand and right thumb disabilities were, at that stage of the adjudication process, inextricable intertwined and could not be adjudicated separately.  In an April 2003 Order, the Court granted the JMR.  In a July 2003 decision, the Board remanded the issue of a right hand disability for further development.  Service connection for a right thumb disability was granted in a March 2004 rating decision, and the claim of service connection for a separate right hand disability was denied in the Board March 2007 decision.  The Veteran filed an April 2007 motion for reconsideration, which was denied in February 2009.  (A subsequent motion for reconsideration, filed that same month, was withdrawn in October 2009.)  The Veteran timely appealed that decision to the Court, the decision with respect to this issue was vacated in the March 2011 Court Memorandum Decision, and the issue was remanded for further development in the Board's December 2011 decision.

The issue of service connection for hypertension is before the Board on appeal from a July 2004 rating decision of the St. Petersburg, Florida, RO.  It was previously before the Board in March 2007, when it was remanded for further development.  

As regards the claim of service connection for bilateral hearing loss, the Board notes, at the outset, that the record is not clear as to whether there was an intent to file such claim.  The first mention of such claim is a September 27, 2010, correspondence from the Veteran's attorney, requesting a status update for a number of claims, including an increased rating for bilateral hearing loss.  As the Veteran is not currently service connected for a hearing loss disability, it appears that this notation was a drafting error.  (See July 30, 2014, report of contact (indicating that the Veteran called to report that he had not filed a claim for hearing loss.))  Nonetheless, the claim was adjudicated in an April 2011 rating decision from the Montgomery, Alabama, RO; the Veteran's attorney specifically cited bilateral hearing loss in the March 2012 notice of disagreement she filed on his behalf; the matter was readjudicated in a January 2014 (supplemental) statement of the case; and the attorney cited the issue in a substantive appeal filed on the Veteran's behalf.  Although the Veteran expressed an intent to dismiss such claim in a July 2014 phone call to VA, he did not expressly withdraw his claim in writing (and did not testify at a hearing on this issue.)  Consequently, the Board finds that it has retained jurisdiction to decide the claim for bilateral hearing loss.  See 38 C.F.R. § 20.204(a).  

The issue of whether new and material evidence has been received to reopen a claim of service connection for GERD is before the Board on appeal from an April 2011 rating decision of the Montgomery, Alabama, RO.

The issue of an effective date prior to January 21, 2011, for additional compensation for a dependent child based upon school attendance is before the Board on appeal from a May 2011 rating decision of the Montgomery, Alabama, RO.

The issue of an effective date prior to August 5, 1999, for a rating in excess of 10 percent for right knee patellofemoral syndrome is before the Board on appeal from a May 2000 rating decision of the St. Petersburg, Florida, RO; it is currently before the Board on remand from the Court.
 
The Veteran first requested an increased rating for his right knee patellofemoral syndrome in March 1995.  In a May 1995 rating decision, the RO continued the assigned 10 percent rating based on the Veteran's failure to report for a scheduled VA examination.  After reporting for a rescheduled examination, the 10 percent rating was continued in an August 1995 rating decision.  In April 1996, (i.e., within one year of the August 1995 rating decision), the Veteran submitted a statement that he had been diagnosed with arthritis in his right knee.  The 10 percent rating was continued in an August 1996 rating decision of the St. Petersburg, Florida, RO, and the Veteran initiated a timely appeal.  The appeal was denied in a January 1999 Board decision, and the Veteran timely appealed to the Court.  

In granting an August 1999 JMR, the Court vacated the Board's January 1999 decision and remanded the matter for further development.  In February 2000, the Board remanded the case for the additional development required by the terms of the August 1999 JMR.  

In the May 2000 rating decision on appeal, the St. Petersburg, Florida, RO granted an increased rating of 30 percent for right knee patellofemoral syndrome, effective August 5, 1999.  The Veteran initiated a timely appeal of that decision, requesting an effective date prior to August 5, 1999, for the increase, an additional rating based on painful motion due to arthritis, and referral for extraschedular consideration.  In a May 2002 decision, the Board denied an earlier effective date for the 30 percent rating, but granted a separate 10 percent rating for arthritis (implemented in a June 2002 rating decision, and effective from August 5, 1999).

In April 2003, the Court filed an Order granting the parties' partial JMR dated that same month.  In the JMR, the parties agreed, inter alia, that the claim was improperly adjudicated in the context of an increased rating claim, rather than as an issue of effective date.  (The Board notes that the parties expressly stated, in the text of the JMR, that the separate 10 percent rating for arthritis was not on appeal.)  In May 2003, the Board remanded the matter for the required readjudication, which was completed in March 2004, August 2004, and September 2006 statements of the case. 

In its March 2007 decision, the Board again denied entitlement to an effective date prior to August 5, 1999, for an increased rating for right knee disability.  The Veteran filed an April 2007 motion for reconsideration, which was denied in February 2009.  (A subsequent motion for reconsideration, filed that same month, was withdrawn in October 2009.)  The Veteran timely appealed that decision to the Court, which vacated the Board's March 2007 decision with respect to that issue in the March 2011 Memorandum Decision.  In its December 2011 decision, the Board remanded the matter for the required additional development.  

The issue of a combined rating in excess of 40 percent for right knee disabilities is before the Board on appeal from an April 2011 rating decision of the Montgomery, Alabama, RO.

The issue of a rating in excess of 10 percent (prior to September 19, 2007, and from February 1, 2008) for left knee disability is before the Board on appeal from a September 2004 rating decision of the St. Petersburg, Florida, RO that granted service connection and assigned an initial 10 percent rating, and a November 2008 rating decision of the Montgomery, Alabama, RO that continued the 10 percent rating following a temporary rating for convalescence.  (The Board notes that a 100 percent schedular rating was assigned from September 19, 2007, through January 31, 2008, due to a period of convalescence.  Thus, that portion of the rating period on appeal is not at issue in the present claim.)  This issue was previously before the Board in March 2007, when it was remanded for additional development.  

The issue of a compensable rating for right thumb disability is before the Board on appeal from a December 2009 rating decision of the Montgomery, Alabama, RO; the noncompensable rating was continued in an April 2011 rating decision. 

The issue of entitlement to TDIU is before the Board on appeal from a February 2005 rating decision of the St. Petersburg, Florida, RO.  This issue was previously before the Board in March 2007, when it was remanded for additional development.  The denial was continued in an April 2011 rating decision of the Montgomery, Alabama, RO.  However, a TDIU rating is inherent in any claim for an increased rating, see Rice v. Shinseki, 22 Vet. App. 447 (2009), and the matter remains on appeal.  
  
The Board acknowledges that in November 2009 and January 2010 the Veteran's current attorney requested status updates on those claims, discussed above, that were remanded as part of the Board's March 2007 decision, i.e., service connection for hypertension, an increased initial rating for service-connected left knee disability, and TDIU.  The Board further notes that it was apparently informed by the Montgomery, Alabama, RO that the claims in question were granted in a May 29, 2009, rating decision and that it communicated such information to the Veteran's attorney in March 2010.  The Board acknowledges that the RO treated subsequent correspondence with respect to these issues as a request to reopen the claims based on new and material evidence, and adjudicated them as such, (see, e.g., May 2010 VCAA notice and January 2014 statement of the case) even though no May 29, 2009, rating decision had been issued (see, e.g., June 2010 correspondence from the Montgomery, Alabama, RO noting that no decision had yet been made on the remanded issues.)  

The Board notes that the above errors were further compounded by a September 2014 communication from the RO that the Veteran did not file a timely substantive appeal with respect to the January 2014 statement of the case and that these claims were no longer on appeal.  First, the RO stated that an appeal should have been received by March 18, 2014, to be timely; the record indicates that the Veteran filed a substantive appeal in response to the January 2014 statement of the case that was received by the RO on March 10, 2014.  Second, as noted above, these issues were already on appeal and had been remanded for additional development in the Board's March 2007 decision, as was also noted by the Court in its March 2011 Memorandum Decision; no response to the January 2014 statement of the case was required to retain the matters in appeal status.  The Board regrets these errors and finds that the claims in question were certified to the Board in a November 2006 VA Form 8 and have remained on appeal following the Board's March 2007 remand.  There is no requirement that new and material evidence be provided to reopen these claims, and the Board need not discuss further any procedural history based on a presumption of such requirement. 
 
The prior Board decisions were issued by other Veterans Law Judges.  The case has now been reassigned to the undersigned for the purpose of this decision.  The Veteran's claims file is now in the jurisdiction of the Montgomery, Alabama, RO.

The issues of entitlement to TDIU and increased ratings for right knee disabilities, left knee disability, and right thumb disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is not shown that the Veteran has (or during the pendency of this claim has had) a chronic cyst disability, or any residuals thereof.

2.  It is not shown that a low back disability manifested in service, or within the first postservice year, and the Veteran's current low back disability is not shown to be related to his service, to include service-connected knee disabilities.  

3.  A right hand disability was not manifested in service, or within the first postservice year, and the preponderance of the evidence is against a finding that such disability is related to an event, injury, or disease in service, to include service-connected right thumb disability.

4.  Hypertension was not manifested in service, or within the first postservice year, and the Veteran's current hypertension is not shown to be related to his service, to include service-connected knee disabilities.

5.  It is not shown that the Veteran has (or during the pendency of this claim has had) a hearing loss disability of either ear according to VA standards, or that there is a hearing loss disability related to service.

6.  A March 2007 Board decision denied the Veteran's claim of entitlement to service connection for GERD based on findings that there was no nexus to service; in February 2009, his motion for reconsideration was denied; he did not provide argument in related to that claim in his appeal to the Court, and his appeal with respect to that matter was deemed abandoned.  

7.  Evidence received since the March 2007 Board decision does not tend to show that GERD is related to the Veteran's service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for GERD; and does not raise a reasonable possibility of substantiating such claim.

8.  The Veteran's dependent child was terminated from his award on the date she turned 18 years old; in April 2011, the Veteran submitted VA Form 21-674, stating that the child was still in high school, and the child was retroactively restored to the award, effective the day she turned 18.

9.  Prior to August 5, 1999, the Veteran's right patellofemoral syndrome was manifested by no more than mild functional limitation, to include slight instability. 


CONCLUSIONS OF LAW

1.  Service connection for a sebaceous cyst (or residuals thereof) is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

3.  Service connection for a right hand disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

4.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

5.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

6.  New and material evidence has not been received, and the claim of service connection for GERD may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7.  Entitlement to an effective date prior to January 21, 2011, for additional compensation for a dependent child based upon school attendance is not warranted.  38 U.S.C.A. §§ 1135, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.57, 3.102, 3.400, 3.503, 3.667 (2014); Sabonis v. Brown, 6 Vet. App. 426 (1994).

8.  Entitlement to an effective date prior to August 5, 1999, for a rating in excess of 10 percent for right patellofemoral syndrome is not warranted.  38 U.S.C.A. §§ 1155; 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes (Codes) 5256-5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

At the outset, the Board notes that entitlement to TDIU and the requests for increased ratings for service-connected disabilities have been remanded and that discussion of VCAA compliance with respect to those issues is deferred pending readjudication.  Furthermore, as regards the claim for an effective date prior to January 21, 2011, for additional compensation for a dependent child based upon school attendance, the Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence, such as the present claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in this claim, the VCAA is not applicable.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  Consequently, further discussion of the VCAA in regards to this issue is unnecessary.

As regards the claims for service connection, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board determined, in its December 2011 remand, that the Veteran may not have received full VCAA-compliant notice with respect to the claims of service connection for a sebaceous cyst, a low back disability, and a right hand disability and ordered that such notice be provided.  Such notice was provided in a letter dated in December 2011, and the matters were subsequently readjudicated in August 2012 and October 2014 supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).   

As regards the claim for service connection for hypertension, the Veteran was provided notice by letter in April 2004, prior to the initial adjudication, and again in October 2005, prior to readjudication in a November 2005 statement of the case.  VA subsequently provided notification compliant with Dingess in March 2006, regarding the disability rating and effective date, and the matter was readjudicated in September 2006, November 2008, and January 2014 statements of the case.  See Prickett, supra.

With respect to the claim of service connection for bilateral hearing loss, a January 2011 letter (prior to the initial, April 2011, adjudication) explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  

As regards the request to reopen a claim of service connection for GERD, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  A May 2010 letter provided notice in accordance with Kent and informed the appellant of disability rating and effective date criteria.

As regards the claim for an earlier effective date for a rating in excess of 10 percent for right knee patellofemoral syndrome, in a December 2011 letter, the AOJ provided full VCAA-complaint notice to the Veteran with respect to this issue.  The matter was readjudicated in August 2012 and October 2014 statements of the case.

As regards all claims decided herein, the Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  Consequently, the Board finds that the duty to notify has been satisfied.  

The Veteran's available service treatment records (STRs) and postservice treatment records are associated with the record.  

The Board notes that, in April 2000 correspondence from counsel, the Veteran indicated that he was providing copies of some private treatment records that, when added to those private treatment records already of records, comprised all relevant private treatment records of which the Veteran was aware regarding his bilateral knee disabilities and right hand disability.  

In May 2010, the Veteran provided releases for VA to obtain private records from Sacred Heart Hospital, (low back and left knee), University of South Alabama Hospital (left knee), West Florida Hospital (GERD), and West Florida Medical Center (acid reflux), and stated that additional VA records were available (which were obtained, as noted above.)  Records from the University of South Alabama were received in January 2011.  Also in January 2011, Sacred Heart Hospital notified VA that it had no ER or inpatient records for the Veteran, and that outpatient treatment records must be requested from the specific departments.  In February 2011, VA received notification from West Florida Hospital that no GERD records were found.  In March 2011, the Veteran provided an additional release for West Florida Hospital, to include knee, back, and hand disabilities.  VA received records from West Florida Hospital in March 2011.  The Board notes that the Veteran was notified, in January 2011 correspondence, that the above records were requested and reminded that it was his responsibility to ensure any private treatment records were received by VA.  Subsequent statements of the case informed the Veteran of the records received and considered in adjudicating the claims.

Pursuant to the Board's December 2011 remand instructions, VA obtained VA treatment records through October 2014 and requested, via letter dated in December 2011, that the Veteran identify all relevant private treatment providers related to his claimed cyst, low back, right hand, and right knee disabilities and either provide copies of relevant medical records or provide signed release forms for VA to obtain such records on his behalf.  The Veteran provided certain additional medical records through counsel, but did not complete any releases.  In response to the October 2014 supplemental statement of the case, he provided a signed statement that he had no other evidence to submit with respect to the claims considered therein, and he has not identified any medical evidence that is outstanding with respect to those claims.  

The Board acknowledges that the Veteran was, for at least some period of time, in receipt of Social Security Administration (SSA) disability benefits due, in part, to service-connected knee disabilities.  (See March 1997 SSA decision, provided by the Veteran.)  The Board requested records from SSA, but received notice in August 2006 that no records exist and the Veteran's SSA benefits were terminated in November 2004.  That same month, the RO issued a formal finding that SSA records were not available, and the Veteran was notified of this finding by written correspondence.  

[The Board notes that the Veteran has stated on several occasions that he has submitted his SSA records and that they have not been considered.  (See, e.g., March 2009 statement.)  The Board acknowledges that the Veteran has, on multiple occasions, submitted copies of the March 1997 letter granting SSA benefits on the basis of several disabilities, not all of which are service-connected.  What was requested from SSA, and determined to be unavailable, are any additional medical records obtained by SSA for use in making the March 1997 decision.]

Based on the above, the Board finds that remand to obtain additional treatment or other records with respect to those disabilities decided herein is not warranted.  The Veteran has been provided with multiple opportunities to identify and submit medical records, informed that he is responsible for ensuring the receipt of any private treatment records, and informed through subsequent adjudications of the evidence received by VA.  Significantly, he has not identified any additional records pertinent to the claims decided herein. 

The RO arranged for VA examinations as necessary for the issues decided herein.  (With respect to the request to reopen a claim for GERD, the Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  As the Board has determined that the claim may not be reopened, remand for a VA examination is not warranted.)

Pursuant to the Court's March 2011 Memorandum Decision, the RO arranged for a VA skin examination in March 2012.  This examination is adequate for rating purposes as the examiner reviewed the claims file, obtained a reported history from the Veteran, and conducted a thorough examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

With respect to the claimed low back disabilities, the RO arranged for VA examinations in June 2004, February 2011, and March 2012.  Pursuant to the Court's March 2011 Memorandum Decision, the June 2004 examination is considered inadequate for rating purposes.  However, the February 2011 and March 2012 examiners reviewed the claims file, obtained a reported history from the Veteran, and conducted thorough examinations.  They provided rationales that cite to the medical literature, as appropriate.  The Board finds that, taken together, they are adequate for rating purposes.  See Barr, supra.

With respect to the claimed right hand disability, the RO arranged for VA examinations in March 2000, February 2003, February 2011, and March 2012.  The RO arranged for VA examinations regarding the claim for hypertension in October 2008 and March 2012.  The RO arranged for VA audiological examination in February 2011.  Taken together, the Board finds that these examinations are adequate for rating the disabilities considered.  See Barr, supra.

With respect to the request for an earlier effective date for an increased rating for right knee disabilities, the Board notes that VA examinations were conducted in July 1995, August 1996, and March 1998.  Pursuant to the Court's March 2011 Memorandum Decision and the Board's December 2011 remand, a retrospective medical opinion was obtained in March 2012.  Taken together, the Board finds that these examinations are adequate to decide the claim in question.  See Barr, supra.

The Board notes that several of the claims decided herein were previously remanded by the Court or the Board, and that Veteran is entitled to substantial compliance with the terms of those remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In the April 2003 partial JMR (granted by Court Order dated in the same month), the parties agreed that remand of the claims for, inter alia, service connection for right hand disability and an earlier effective date for an increased rating for right knee disability was warranted to ensure compliance with the notice provisions of the VCAA.  The parties also agreed that the right hand disability could not, at that time, be separated from the right thumb disability that was still under development and that the matter of the effective date for an increased rating for right knee patellofemoral syndrome was not previously adjudicated in the appropriate context.  (The issue of service connection for left knee disability was also remanded, but was subsequently granted and is not currently on appeal.)  In May 2003, the Board remanded the issues for further development consistent with the terms of the April 2003 partial JMR.  

In its March 2007 remand, the Board determined that additional development was required with respect to the claim of service connection for hypertension.  (The claims for an increased rating for left knee disability and TDIU were also remanded, but are not being decided herein.)  Specifically, the Board determined that a VA examination and medical opinion were necessary to properly adjudicate whether service connection was warranted secondary to service-connected disabilities.
 
In its March 2011 Memorandum Decision, the Court determined that additional development was needed with respect to the claims of service connection for sebaceous cyst of the neck, low back disability, right hand disability, and an earlier effective date for an increased rating for right knee patellofemoral syndrome.  Specifically, the parties agreed 1) that, based on the Veteran's lay testimony that he had a painful scar the Board erred when it concluded that there was no current disability shown; 2) that the June 2004 VA examination regarding a low back disability was inadequate; 3) that the March 2000 VA examination regarding a right hand disability required clarification; and 4) that the Board failed to consider the March 1997 SSA decision when adjudicating the request for an earlier effective date for an increased rating for right knee patellofemoral syndrome.  In its December 2011 remand requested the development ordered by the Court, the Board additionally requested that the Veteran be provided updated VCAA-compliant notice with respect to the claims remanded by the Court and that the RO attempt to obtain additional medical records.  

VA's compliance with the duties to notify and assist by obtaining treatment records was discussed above.  The Board notes that additional examinations were provided, as directed, for right knee disability, hypertension, and sebaceous cyst in March 2012 and low back disability in February 2011 and March 2012.  

The March 2000 VA examination was not returned for clarification.  However, as discussed in greater detail below, the Board has found that the underlying lay testimony regarding an in-service injury is not credible, and thus remand to clarify that issue is unnecessary and doing so would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Furthermore, the Board notes that an additional VA examination was provided on the matter in March 2012.  Thus, the Board finds that there has been substantial compliance with respect to this remand instruction.  See Dyment, supra.

The right thumb disability was granted on remand, and the current issue of a separate right hand disability remains on appeal and is discussed below.  Thus, the Board finds that there has been substantial compliance with respect to this remand instruction.  

The remaining remand directive (readjudication of the effective date of the increased rating for right knee disability, to include consideration in the context of effective date and of the March 1997 SSA disability benefit grant letter) is addressed in the discussion below.  The Board finds that it has substantially complied with all relevant prior remand instructions.

(The Board notes that the rating decision on appeal with respect to the effective date for an increased rating for right knee disability is dated in May 2000.  Consequently, the Board finds that it need not discuss the terms of the August 1999 JMR and February Board remand, which concern whether an increased rating was warranted.)  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (such as sensorineural hearing loss as an organic disease of the nervous system and arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  A disability that is not chronic may be service connected if seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Other diseases initially diagnosed after service may also be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection for Sebaceous Cyst

In his February 2001 claim, the Veteran asserted that he had a cyst that was the residual of a bug bite received during active service.  In a December 2004 lay statement, he clarified that the bug bite was received while on a night training exercise and that it swelled to the point that his friends commented on it.  He stated that it hurt and itched for six months, at which time a friend burned it with a cigarette so that it would drained.  He asserted that a cyst removed in December 2000 was related to the bug bite incurred during service and that he experiences residuals related to its removal, including small bumps, pain and itching at the site, and a painful scar.  

The Veteran's STRs are silent for any skin condition of the neck.  

An October 1996 private treatment record noted an incidental midline high cervical mass suggesting a possible lipoma.  An August 1999 private treatment record was negative for any skin nodules. 

An October 2000 private treatment record notes complaints of a large sebaceous cyst on his neck and he was referred to dermatologist.  In December 2000, he was seen by a private dermatologist for removal of a 3.5 centimeter cystic nodular lesion.  The pathology report indicated that it was an epidermal inclusion cyst. 

In subsequent treatment records, the Veteran denied skin rashes or lesions, and none were noted; his neck was normal to palpation.  (See, e.g., April 2002, September 2002, and February 2014 treatment records).  An April 2003 CT of the neck showed submental nodes with no other evidence of gross adenopathy.

Pursuant to the Court's March 2011 memorandum decision (noting that the Veteran had asserted a residual disability of symptomatic scar), the Veteran was afforded a VA examination regarding his claimed cyst disability.  On March 2012 VA examination, the Veteran's skin was examined, to include the back of his neck, and there was no evidence of rashes, acne, or chloracne.  There was no visible or palpated scar remaining from the cyst excision.  The examiner opined that the previously diagnosed epidermal sebaceous cyst resolved without residuals and was unrelated to service.  In her rationale, the examiner explained that, in addition to there being no objective evidence of a scar, the Veteran did not exhibit any (subjective) pain or tenderness on examination of the site where the cyst had been located.  

The Board has considered the Veteran's lay statements that the cyst removed in December 2000 was related to a bug bite sustained in service, and that the March 2012 examination is inadequate because it did not thoroughly discuss such lay statements.  The Board first notes that, while the Veteran is competent to report symptoms he observes through his senses, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007), there is no evidence that he has the specialized training, expertise, or experience necessary to opine as to the etiology of a cyst treated 17 years after separation from service (and located on a part of his body that he cannot easily see.)  

The Board further notes that, even if the cyst did have the etiology claimed, there is no objective evidence of any residuals from such disability, such that service connection would be warranted.  The examiner specifically considered the Veteran's lay assertion that he has a painful scar, but noted there was no objective evidence of any scar and that the Veteran did not demonstrate any subjective pain response.  The examiner's findings are consistent with the medical evidence of record, in which no residual disability was noted and the Veteran denied any relevant symptomatology.  Said another way, the Veteran's lay statements regarding a painful scar or other residuals are contradicted by the objective evidence of record and his own subjective response upon examination.  Consequently, while his lay statements regarding residual symptomatology may be competent, the Board finds that they are not credible.  

In sum, the Veteran has not satisfied the threshold legal requirement for substantiating a claim for service connection (shown a diagnosis of a disability for which service connection is sought).  There is no competent evidence that the cyst treated in 2000 resulted from a bug bite incurred in 1983, and there is no competent evidence of any residual disability from the cyst excision.  In the absence of proof of such current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the competent and credible evidence of record is against the claim, the Board finds that it must be denied.

Service Connection for Low Back Disability

In February 2001, the Veteran filed a claim for low back pain secondary to service-connected right knee disability.  (The Board notes that his STRs are silent for any back disability in service, there is no indication of back disability within the first postservice year, and the Veteran has raised no argument that he incurred a back injury during active service.)

A March 1996 VA treatment record notes the Veteran's complaints of sharp pain in the lower back for 3-4 weeks.  The etiology of such pain was described in April 1996 as unknown.  In April 1996 and March 1998 VA treatment records, the Veteran attributed his back pain to his right knee pain.

A January 2000 private treatment record noted moderate right convex distal thoracic rotary scoliosis.  A September 2000 private treatment record notes recurrent symptoms of lower back pain.  The Veteran reported that most of the pain was on the left lower side of his back, and had lasted for about two months.  He reported that there was no precipitating event or injury and that pain relieving medication didn't seem to help.  On examination, no bony defects were noted, but there was some generalized tenderness to palpation in the lumbar spine.  An October 2000 private treatment record notes continued treatment with an anti-inflammatory.

In August 2001, the Veteran complained of left low back pain for the past two weeks.  In an October 2001 VA treatment record, Veteran complained of new left low back pain and stated that it hurt to twist.  At that time, he had spasm and tenderness of the left paravertebral muscles.  In a September 2002 VA treatment record, he complained of midback pain and tender left paravertebral muscle spasm was noted.  The assessment was of muscular low back pain.  In a September 2003 VA treatment record, the Veteran reported a seven-day history of persistent low back pain, localized to the left of his lumbar spine that was worse with movement.  There was no radiation or numbness in his extremities, but there was tenderness along the left part of the lumbar spine. 

December 2003 private treatment records note that the Veteran was in a motor vehicle accident.  He reported pain running down the back of his left leg to the left posterior thigh.  He had mild diffuse tenderness in the lower lumbar spine with a little increased tenderness in left sacroiliac area.  X-rays showed mild scoliosis.  A June 2004 private treatment record notes his complaints of long term back pain.

On June 2004 VA examination, the examiner noted a long history of low back pain diagnosed both as degenerative and muscular in origin.  The Veteran complained of several years of pain in the lower back of varying intensity, without radiation to the lower extremities.  No flare-ups were associated with the symptoms, and there were no neurological deficits.  He reported that the symptoms did impede his walking, but he did not use any assistance devices.  He denied any unsteadiness or falls, but did report limitation of daily activities to a degree.  

On physical examination, the back showed diffuse tenderness over the mid-lumbar spine.  Extension was to 20 degrees (of 30) and there was full flexion to 90 degrees.  Left and right lateral flexion were normal (30 degrees), as were left and right rotation (30 degrees.)  The only pain elicited was with left and right lateral flexion.  There was no significant additional limitation after repetitive use, and no incapacitating episodes.  The examiner diagnosed muscular and degenerative low back pain, and opined that such was unrelated to any service-connected knee disabilities.  He stated that any connection would be purely speculative. 

In an October 2004 nexus opinion, the Veteran's private treating chiropractor opined that the Veteran's back pain was initially related to his altered gait, resulting from his service-connected knee disabilities, which was subsequently exacerbated by the postservice motor vehicle accident.  

A December 2004 private MRI of lumbar spine showed mild multilevel degenerative changes of the lumbar spine; moderate bilateral foraminal stenosis at L4-5 on the basis of bulging annulus combined with facet hypertrophy; and small left paracentral protrusion at L5-S1 superimposed upon diffuse bulging of the annulus resulting in slight posterior displacement of the traversing left S1 nerve root.

A January 2006 VA treatment record noted slight diffuse lumbar spine tenderness, very slight buttock tenderness, and bilateral tender paravertebral muscle spasm, more tender than over spine itself.  A March 2006 VA treatment record notes complains of low back pain for several months.  

On October 2008 VA examination for other disabilities, no palpable spasms or tenderness were noted. 

On February 2011 VA general medical examination, the examiner considered the December 2004 MRI findings and noted the Veteran's report of symptom onset in 1990 and his lay assertion that his back disability was due to his service-connected knee disabilities.  The examiner noted the Veteran's complaints of severe pain, inability to bend, limited range of motion, weakness, lack of endurance, and fatigability.  His gait was noted to be normal.  On range of motion testing, forward flexion was limited to 70 degrees and extension to 20.  Lateral flexion and rotation were normal bilaterally.  Lumbar tenderness was noted.  Diagnostic testing indicated hypertrophic spondylosis between L3 and L4 and scoliotic curvature to the left.          

The examiner opined that the medical literature does not support a nexus of lumbar degenerative disk disease (DDD) as secondary to a knee disability.  The examiner stated that medical literature indicates that DDD as work-related cumulative trauma is a "myth", accounting for 3% or less of conditions, and that study results show that age, genetics, and body weight compared with size of disk were the best predictors of DDD.  

In June 2011, the Veteran received a VA MRI of the lumbar spine.  He described a history of over six years of low back pain, getting progressively worse, now with episodic paresthesias, and weakness of the bilateral lower legs.  The interpretation of the MRI findings was of epidural lipomatosis causing severe spinal stenosis and lateral recess narrowing at L4-5 and L5-S1; broad based disk bulge with a more focal protruding left paracentral component with bilateral facet arthropathy at L5-S1, in addition to the epidural lipomatosis, causing left lateral recess and neural foraminal narrowing and probable left L5 and left S1 nerve root impingement; and spinal canal and lateral recess narrowing L4-5, also contributed to by a mild broad-based disk bulge and bilateral facet arthropathy with ligamentum flavum hypertrophy.  Prominent retroperitoneal fat was incidentally noted. 

A July 2011 private treatment record from a neurosciences clinic notes that the Veteran provided a history of back pain, leg numbness, and some clumsiness since 2000 and getting worse.  He was ambulating with a cane, and reported bilateral leg pain.  He stated that he could sit or stand for 35 minutes at a time and walk one-half block before resting.  He denied any falls, but reported some stumbling.  He complained of paresthesias that radiated anteriorly and posteriorly and pain in anterior thigh, rated at 10/10.  He was not able to toe walk and had limited heel and tandem walking.  There was restricted lumbar range of motion in all directions with palpable spasm.  The private treatment provided reviewed the June 2011 VA MRI, and concurred with impression of lumbar stenosis and epidermal lipomatosis. 

Pursuant to the Court's March 2011 Memorandum Decision, the Veteran was afforded an addition VA examination for his claimed back disability in March 2012.  On March 2012 VA examination, the Veteran's gait was normal, with use of a single point cane.  There was no muscle atrophy or loss of tone.  Strength testing was normal, and he was able to toe walk using the cane for balance.  (He stated that he was unable to heel walk or heel to toe walk due to "heel spurs.")  Pinprick and light touch sensory testing were normal.  The examiner conducted range of motion testing, noting flexion limited to 40 degrees, extension to 20, bilateral lateral flexion to 20, and bilateral lateral rotation to 30.  Pain was noted at the endpoint of all ranges of motion.  Findings did not change after repetition.  Overall functional loss included less motion than normal and pain on motion.  

The examiner noted that she reviewed the claims file extensively.  With respect to a low back disability, the examiner opined that the diagnosis of lumbar spine stenosis was secondary to lipomatosis, and that both were less likely than not caused by, aggravated by, or related to the service-connected knee disabilities.  The examiner acknowledged the October 2004 private medical nexus opinion, but explained in her rationale that lipomatosis, which caused the stenosis, is a congenital condition, and therefore not related to service or any service-connected disabilities, to include any alteration of gait or knee condition.  

An October 2012 VA treatment record noted that the Veteran walked with an antalgic gait, and in a February 2013 VA treatment record the Veteran attributed his back problems to his antalgic gait.

The Board has considered the Veteran's lay statements attributing his low back disability to his service-connected knee disabilities.  As noted previously, while he is competent to report symptoms he experiences through his senses, such as back pain, the etiology of spinal disabilities is a complex medical question, and the Veteran has not demonstrated that he is competent to opine as to the etiology of his diagnosed spine disabilities, which, on most recent examinations, include DDD, stenosis, and lipomatosis.  (The Board acknowledges that the Veteran has received past diagnoses of additional back disabilities, but notes that the three most recent evaluations (June 2011 VA MRI, July 2011 private assessment, and March 2012 VA examination) are in agreement as to the correct diagnoses.  As these evaluations reflect a range of private and VA opinions, and are based on imaging and a comprehensive evaluation of the record, the Board finds that these diagnoses most accurately reflect the Veteran's back disabilities.)

Furthermore, on review of the record, the Board has carefully considered the October 2004 private nexus opinion and finds that it is not supported by the factual evidence of record.  The private chiropractor stated that the Veteran had an altered gait due to his knees, and that the altered gait affected the lumbar spine.  However, on review of the record up to that point, the Board notes only two indications of any gait alteration (see March 2000 VA examination noting a slight limp and October 2002 private treatment record noting an antalgic gait) and numerous indications of slow, but otherwise unremarkable gait (see October 1993 VA examination, October 1994 VA treatment record, July 1995 VA examination, August 1996 VA examination, September 1996 private treatment record, November 1996 private treatment record, March 1998 VA treatment record, January 2001 VA treatment record, and June 2004 private treatment record.)  Thus, the record appears to contradict the chiropractor's assertion that the Veteran had a (sustained) altered gait. 

However, even if the Veteran did have an altered gait, the private chiropractor did not explain, in his October 2004 nexus opinion, why an altered gait would cause the back disabilities with which the Veteran has been diagnosed.  (The Board notes that it is the underlying disabilities, not pain alone, upon which service connection is based.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).)  In contrast, the February 2011 and March 2012 VA examiners provided rationales as to why the diagnosed disabilities were not related to the Veteran's service-connected knee disabilities.  The February 2011 examiner cited to the medical literature for the conclusion that DDD is less likely than not secondary to the knee disabilities and indicated what etiology (age, weight, and genetics) was more likely.  The March 2012 examiner explained that the Veteran's spinal stenosis was secondary to his lipomatosis, which was a congenital condition, and therefore unrelated to the service-connected knee disabilities.  As the VA examiners provided rationales for their decisions, the Board finds that they are entitled to greater probative weight than the October 2004 private nexus opinion, which does not provide a rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (noting that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" (emphasis added)); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that "most of the probative value of a medical opinion comes from its reasoning").  (The Board further notes that the Court found that the June 2004 VA opinion was inadequate because it, too, lacked rationale, and that the Board has consequently not considered that opinion in its present analysis.)

The Board has considered the Veteran's arguments, through counsel, that the March 2012 VA opinion is inadequate because it did not adequately consider lay statements regarding a continuity of symptomatology and the October 2004 positive opinion.  (See September 2012 argument.)  However, the examiner expressly addressed the October 2004 positive opinion in the examination report.  Furthermore, the Board has concluded that October 2004 opinion is entitled to limited probative weight, as no rationale was provided.  As to any lay statements regarding continuity of symptomatology, the Veteran has not asserted that he incurred a low back injury in service, such that a continuity of symptomatology might be applicable.  Additionally, as noted above, the Board has considered the Veteran's lay statements regarding the etiology of his diagnosed back disabilities, but found that he does not have the required medical expertise to competently opine as to such etiology. 

In sum, the preponderance of the evidence is against this claim.  Therefore, there is no reasonable doubt to be resolved.  The appeal in the matter must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Service Connection for a Right Hand Disability

It is not in dispute that the Veteran has, as early as November 1992, consistently complained of right hand and right thumb symptomatology, continuous since service, that he asserts is the result of a frostbite injury incurred in service.  What must be decided for a grant of service connection is whether such injury actually occurred.  After review of the record in its entirety, the Board concludes that the Veteran's lay statements regarding such injury (and any related continuity of symptomatology) are not credible and are, furthermore, contradicted by the contemporaneous evidence of record.  

The Veteran's STRs indicate that he was admitted to a service medical facility on April 11, 1983, for treatment of cellulitis in the right thumb.  On admission, the Veteran reported an April 6, 1983, injury to his right thumb, when he hyperextended his thumb playing basketball.  He reported severe point tenderness and edema of the right thumb over the past five days.  He denied that any additional trauma had occurred within the past 24 hours.  On x-ray, a small bony sliver along the volar aspect of the proximal phalanx of the thumb, proximal to a sesamoid bone at the interphalangeal (IP) joint was noted, which was thought to represent a possible evulsion fracture.  On subsequent x-ray, no obvious fracture was noted, but there was marked soft tissue swelling.  He was diagnosed with cellulitis and treated as an in-patient with IV antibiotics, moist heat and elevation, and excision of the nail base.  His condition at discharge on April 20, 1983, was good, and he was prescribed additional antibiotics and instructed to keep the thumb clean and dry.  (The Veteran is service-connected for a right thumb injury based on the documented injury during service.)  

The Board notes that the Veteran's STRs are silent for any documentation of a cold injury of any kind, or of any right hand injury other than the right thumb injury, which the Veteran reported was incurred several days prior to treatment, while playing basketball.  

The Veteran first asserted that he experience a "frost related" injury during service in a November 1992 statement.  In an August 1996 private treatment record, he stated that he began to experience symptoms of frostbite after being forced to place his hands in snow during basic training.  The private treatment provider noted an impression of history of frostbite injury, based on the Veteran's reports.  On October 1996 private orthopedic evaluation, the Veteran again asserted that he suffered a frostbite injury during service when he was punished by a superior by being forced to hold his hands in snow.  He stated that he was treated at the hospital, but the treatment provider noted that the Veteran's STRs indicated that the source of injury was playing basketball.  On subsequent neurological evaluation, the Veteran again stated that the symptoms began with a frostbite injury in service. 
On March 2000 VA orthopedic examination, the examiner noted that the Veteran's STRs indicated that he was initially seen for complaints of a hyperextension injury incurred while playing basketball, but was treated for cellulitis in the right thumb.  However, the Veteran again asserted that the original injury was due to frostbite and denied that there was ever a basketball injury.

On March 2000 VA general medical examination, the examiner recorded the Veteran's allegation that he was disciplined in service by being forced to hold his right hand in snow for 20 minutes, causing numbness and swelling.  The Veteran stated that he sought medical treatment the following morning, at which point pus and swelling under the thumb were detected and he was admitted to the hospital for treatment of infection, to include incision and draining of the area beneath the nail.  The examiner noted that the Veteran was a poor historian and questioned the reliability of the reported recollections.

On February 2003 VA examination, the examiner noted that the Veteran's complaints were essentially unchanged from prior examinations.  The Veteran again asserted that he was not injured playing basketball, but suffered injury when forced to hold his hands in snow as punishment.  The examiner reviewed the Veteran's STRs, opining that the symptoms described therein were consistent with the contemporaneous diagnosis of cellulitis of the right thumb.  

In a June 2004 private treatment record, the Veteran reported that he had a prior frostbite injury and surgical treatment of right thumb.  The treatment provider, an orthopedist, found no relevant orthopedic injury and stated that any pain was likely from frostbite. 

On February 2011 VA general medical examination, the Veteran reported that he had a frostbite injury to his right hand during service and spent 14 days in the hospital as a result.  

On March 2012 VA examination, the examiner noted that there was no documentation that any other part of the Veteran's hand, other than his right thumb, was injured during service.  The examiner further noted that the only evidence of frostbite injury was the Veteran's lay statements, and that prior postservice medical diagnoses of frostbite injury residuals were based on the presumed veracity of those statements.  The examiner did not provide an opinion as to the credibility of the Veteran's lay statements, but did note that the objective findings on current examination were consistent with the documented injury to the right thumb only.  (DJD was diagnosed in the digits other than the thumb, which the examiner opined was consistent with natural aging and not related to the service-connected right thumb disability.) 

The Board first notes that the Veteran's reports that he was treated for a frostbite injury in service are not consistent with his contemporaneous medical records.  The Veteran has repeatedly asserted that his April 1983 in-service hospitalization was intended to treat residuals of frostbite injury that occurred the day prior to his hospitalization and expressly denied that any other form of injury occurred.  However, his STRs indicate that he was treated for cellulitis of the right thumb following, per his own contemporaneous report, a hyperextension injury incurred playing basketball 5 days prior.  His right thumb was x-rayed for fracture, which is consistent with his report of an orthopedic injury, and the reported in-service treatment and discharge instructions do not indicate any treatment related to a cold exposure injury.  Thus, while the Veteran is competent to report his in-service experiences, see Jandreau, supra, the Board finds that his reports that he was treated for frostbite injury in service are contradicted by the contemporaneous medical evidence of record, to include his own statements at the time he sought medical treatment, and, therefore, not credible.  

The Board has further considered whether the Veteran's lay statements are credible to the extent that they support his contention that he suffered any frostbite injury in service, and finds that they are not.  The Board again notes that the Veteran is competent to report his in-service experiences, and thus may be considered competent to report that he was required to place his hands in snow.  However, he has not indicated that he has the required training or expertise to diagnose a resulting frostbite injury, and the only hand injury diagnosed in service was a right thumb injury that was reported, by the Veteran, to have occurred while playing basketball.  To the extent that postservice medical records appear to support the Veteran's contention that he suffered a frostbite injury in service, the Board notes, as did the March 2012 examiner, that they were based on the Veteran's own lay statements that such injury occurred and do not appear to be independent medical diagnoses of residuals of cold injury.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("[a]n opinion based upon an inaccurate factual premise has no probative value").

Additionally, to the extent that veterans are generally considered competent to report their experiences, the Board notes that the Veteran in this case has been a poor historian as to his in-service experiences.  For example, the Veteran, himself, reported, during service, that he injured his right thumb playing basketball.  However, he subsequently reported not only that the injury was not due to basketball, but that never played basketball again at all after a friend was killed during a pre-enlistment game.  (See May 2006 VA psychology treatment record.)  As another example, the only documented in-service knee injury was to the right knee; the Veteran was granted service-connected for his left knee secondary to his service-connected right knee disability.  (See September 2004 rating decision.)  However, in an April 2012 VA treatment record, he stated that both knees were reinjured in service.  Furthermore, in August 2007 he reported that he had at some point fractured his left knee, and during a May 2010 VA examination he reported that he initially injured his left knee in basic training by fracturing a bone; there is no documentation of any left knee fracture in the record.  Consequently, the Board finds that the Veteran is not a reliable historian as to his in-service experiences/injuries, which are contradicted by the medical evidence of record, and that his reports of any cold-related injury during service are not credible.

Thus, when considering the record as a whole, the Board finds that the Veteran's lay assertions regarding frostbite injury are contradicted by the medical record/other lay assertions, not supported by competent medical evidence, and made in connection with his claim for compensation, which the Board finds to be self-serving.  See Pond v. West, 12 Vet. App. 341 (1991) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  The Board further finds that the Veteran's lay statements with respect to a frostbite injury (and medical records based on such statements) are not credible, are not entitled to any probative weight, and do not support his claim for a right hand disability, on a direct basis.

The Board notes that the Veteran provided an August 2004 statement from B.T., in which she stated that, in her experience as a nursing assistant, special education teacher's assistant, and parent of special needs child, the Veteran's right thumb deformity is part of a musculoskeletal disability of the right hand as a whole and finds that such statement raises a question of service connection for right hand disability (other than as a residual of frostbite injury) as secondary to his service-connected right thumb disability.  

The Board notes that there is no competent (medical) indication in the record that his right hand disability is related to his service-connected thumb disability.  His right hand symptoms have been (medically) associated with possible C8 radiculopathy (see October 1996 neurological evaluation) and a ganglion cyst (see, e.g., August 2011 MRI), but there is no indication that such disabilities are related to his service-connected residuals of cellulitis of the right thumb.  

The March 2012 VA examiner specifically considered whether secondary service-connected was warranted.  The examiner noted DJD in the other digits of the right hand, but examiner opined that such disability was consistent with natural aging and not related to the service-connected thumb disability.  DJD was not noted in the first postservice year.  A February 2003 radiology report noting a normal right hand.  Thus, the only medical evidence that directly addresses the issue of secondary service connection is negative.

The Board notes that arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a) and service connection, therefore, is available with a showing of continuity of symptomatology.  However, the Board finds no continuity of symptomatology from service to the present owing to normal hand X-ray studies in 2003, many years after service, and the Board's findings with respect to the lack of credibility regarding the Veteran's reports of hand symptomatology since service.  

The Board has considered whether the August 2004 statement from B.T. should be considered medical evidence of secondary service connection.  While B.T. asserts that her opinion is based on her expertise as a nursing assistant and experience dealing with physical disabilities, she does not indicate that her expertise, training, and experience have sufficiently qualified her to diagnose the source of the Veteran's hand pain, which has been the subject of much medical speculation over the years, or to relate it to the Veteran's service-connected right thumb disability.  Consequently, the Board finds that B.T's opinion, while sufficient to raise the issue of secondary service connection, is not competent medical evidence supporting the Veteran's claim.

The Board has also considered the Veteran's September 2012 argument, through counsel, that the March 2012 examination was inadequate because it did not discuss all the positive nexus opinions and did not discuss whether, if the Veteran's lay statements were assumed true, there was a right hand disability related to frost bite in service.  However, an examiner is not required to discuss all favorable evidence.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting "there is no reasons or bases requirement imposed on examiners").  Moreover, the March 2012 VA examiner did note that the "positive" nexus opinions were based on the presumed veracity of the Veteran's lay testimony, which the Board has found not credible.  Furthermore, as the Board has found the Veteran's lay statements not credible, remand for a medical opinion based on their presumed credibility is not warranted.  See Soyini, supra.  

In sum, the Board finds that the Veteran's lay statements regarding a frostbite injury in service are contradicted by the record, are not credible, and do not support his claim.  Furthermore, there is no (competent) medical evidence supporting a theory of service connection on a secondary basis; the only medical evidence directly on point is against the Veteran's claim.  Consequently, the preponderance of the evidence is against this claim.  Therefore, there is no reasonable doubt to be resolved.  The appeal in the matter must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Service Connection for Hypertension

It is not in dispute that the Veteran has a current diagnosis of hypertension and receives regular medical treatment for such disability, to include regularly prescribed medication.  What must be determined is whether such disability is related to the Veteran's active service, to include as secondary service-connected disabilities.

The Board notes that the Veteran has asserted entitlement to service connection for hypertension on both a direct basis, as a condition diagnosed during active service, and on a secondary basis, as due to pain and stress caused by his service-connected knee disabilities.  

With respect to the Veteran's claim that hypertension was documented in service, the Board notes that there is no documentation of any hypertensive blood pressure readings during service.  The only in-service indication of hypertension in the Veteran's STRS is an April 1983 dental questionnaire, in which he self-reported that he had high blood pressure.  No further details were provided, and no blood pressure readings were given.  There is no documentation or allegation that hypertension was diagnosed in the first postservice year.   

The Board notes that cardiovascular renal disease, including hypertension, is a "chronic disease" under 38 C.F.R. § 3.309(a) and service connection, therefore, is available with a showing of continuity of symptomatology.  To the extent that any of the Veteran's statements may be read as assertions with respect to continuity of symptomatology, hypertension was not noted during service.  Furthermore, characteristic manifestations of the disease process were not identified during service or for many years thereafter.  The Board finds any contentions of continuity significantly outweighed by the blood pressure readings during service which were deemed by the 2012 examiner to reflect only "normal or borderline high" readings, but not hypertension, as well as by the Veteran's statement to the 2012 examiner that he had "onset of hypertension in around 1989 (several years after his 1983 discharge)."  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With respect to the Veteran's claim that service connection for hypertension is warranted on a secondary basis, the medical evidence supporting such assertion is a December 2004 private nexus opinion from M.H., M.D., who stated that the Veteran has chronic pain syndrome in his back and knees, that it is well-documented that inadequate pain treatment can increase cardiovascular stress, and that increased cardiovascular stress may lead to a diagnosis of hypertension.  Dr. M.H. opined that chronic back and knee pain contributed to the Veteran's high blood pressure. 

On October 2008 VA examination, the examiner noted the Veteran's claim that he was diagnosed with hypertension in service, but reviewed the Veteran's STRs and noted that they did not reflect any such diagnosis during active service.  The examiner opined that the Veteran's hypertension was not related to service because there was no diagnosis until after service.  He also opined that the current state of medical knowledge regarding hypertension was against stress or pain causing hypertension.  However, he could not state without resort to speculation whether stress and pain might aggravate non-service-connected hypertension. 

On March 2012 VA examination, the examiner noted that she reviewed the claims file extensively.  With respect to hypertension, the examiner opined that it was stable on medication, not caused by or related to service, and less likely than not caused by, related to, or aggravated by service-connected knee disabilities.  In her rationale, the examiner noted that the Veteran's STRs are silent for any hypertensive readings in service.  (The examiner noted the Veteran's statement that hypertension was onset around 1989, i.e., more than one year following separation from service.)  With respect to the theory that the Veteran's knee pain aggravates his hypertension, the examiner noted (citing several examples from the record) that his blood pressure was routinely normal during examinations for knee pain, thus making it less likely that his blood pressure was aggravated by that pain.  The examiner opined that the Veteran's hypertension was mostly likely due to a strong genetic predisposition.  (The Veteran reported during the examination that his sister has hypertension and that a brother died of a heart attack.)

The Board notes that the Veteran asserts he was diagnosed with hypertension in service.  While he would be competent to report such diagnosis, the document he asserts is proof of the diagnosis is a dental questionnaire in which he self-reported a history of high blood pressure.  (See October 2012 statement).  The diagnosis of hypertension is a medical issue requiring documentation (for VA purposes) of blood pressure readings.  Contrary to the Veteran's September 2012 argument (through counsel), there are no such documented readings in the Veteran's STRs or within the first postservice year.  Thus, the Board finds that there is no competent (medical) evidence of hypertension documented in service or within the first year postservice, and that service connection for hypertension on a direct or presumptive basis is not warranted.  

The Board acknowledges that the Veteran has provided a positive private nexus opinion relating his hypertension to his service-connected knee disabilities on a secondary basis, based on aggravation.  However, in reviewing the private opinion, the Board notes that the language used in the rationale is speculative.  The opinion provider stated that inadequate pain treatment "can" increase cardiovascular stress, which "may" lead to hypertension.  In contrast, the October 2008 VA examiner referred to the medical literature when opining that pain/stress does not cause hypertension, and the March 2012 VA examiner opined that aggravation was not demonstrated in the Veteran's case because there was no evidence of increased blood pressure readings during times of reported severe knee pain.  The Board has considered the medical opinions of record and finds that the March 2012 opinion, which addresses the facts specific to the Veteran's claim, is more probative than the December 2004 private nexus opinion, which provided a speculative rationale that did not address the Veteran's specific medical findings.  

In sum, the Veteran is not competent to diagnose hypertension or opine as to its etiology, hypertension was not shown (by competent evidence) in service or in the first postservice year, and the most probative medical evidence of record weighs against his claim.  Consequently, the preponderance of the evidence is against this claim.  Therefore, there is no reasonable doubt to be resolved.  The appeal in the matter must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Service Connection for Bilateral Hearing Loss

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On January 1983 examination at entry to service, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
5
5
5
10
10

On February 2011 VA audiological examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
30
LEFT
15
20
25
25
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed mild bilateral sensorineural hearing loss in the upper frequencies.  The examiner noted the Veteran's report of military noise exposure from artillery, weapons, and explosions, with hearing protection provided, and denial of postservice noise exposure aside from music.  However, the examiner opined that the type of hearing loss shown ("gently sloping, not notched configuration") was not consistent with that due to noise exposure.  Therefore, the examiner opined that the Veteran's hearing loss was less likely than not related to his military service. 

As noted above, the Veteran denied filing a claim for bilateral hearing loss, and it appears that such claim was filed due to a drafting error in a submission from his attorney.  As such, he has provided no relevant lay statements regarding complaints of hearing loss or ascribed any such disability to his active service.  However, as the claim has been adjudicated and a timely substantive appeal is of record, the Board has nonetheless considered whether the evidence of record indicates that the Veteran has symptoms of hearing loss that meet the statutory and regulatory definitions of hearing loss disability according to VA standards (which is a medical question determined by the results of audiological testing).  See 38 C.F.R. § 3.159.  

In this matter, the results of the audiograms of record do not meet the criteria for hearing loss disability according to VA standards.  38 C.F.R. § 3.385.  None of the auditory thresholds in either ear were above 40 decibels at any point in the record, and no examination noted more than a single reading above 26 decibels.  The lowest speech recognition score for either ear was at, but not less than, 94 percent in the left ear on February 2011 examination.  Consequently, the provisions of 38 C.F.R. § 3.385 with respect to hearing loss disability for VA benefits purposes are not met.  

Furthermore, to the extent that the record appears to show a decrease in hearing acuity between 1983 and 2011, the Board notes that the VA examiner provided a negative nexus opinion based on the specific characteristics of the Veteran's hearing loss, stating that the type of hearing loss shown was inconsistent with that due to noise exposure.  Consequently, to the extent that any hearing loss (although less than required for VA benefits purposes) is shown, the Board finds that that the evidence of record (which does not include any statements from the Veteran asserting hearing loss due to active service) weighs against a finding that such hearing loss is related to service.  Consequently, the preponderance of the evidence is against this claim.  Therefore, there is no reasonable doubt to be resolved.  The appeal in the matter must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

New and Material Evidence - GERD 

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A March 2007 Board decision denied the Veteran's claim of entitlement to service connection for GERD based essentially on a finding that there was no nexus to service, to include as secondary to medication taken for service-connected knee disabilities.  He filed a motion for reconsideration that was denied in February 2009.  He appealed that decision to the Court, but provided no argument, and the appeal was deemed abandoned.  Thus, the March 2007 Board decision became final based on the evidence of record at the time of that decision.  38 U.S.C.A. § 7105.

Evidence received since the March 2007 rating decision includes additional treatment records noting on-going treatment for GERD and the Veteran's additional lay statements (both directly to VA and as recorded in treatment records) that his gastrointestinal symptoms are related to his service-connected knee disabilities.  The Veteran also submitted copies of two Board decisions regarding other Veterans who were granted service connection for GERD secondary to medication used to treat service-connected disabilities.  However, no new and material evidence indicating that the Veteran's gastrointestinal disabilities are related to service has been submitted.  

As regards the Veteran's additional lay statements, the Board notes that while credibility of evidence, to include lay statements, it to be presumed, there is no requirement that competence be presumed, and that there is no evidence that the Veteran has the required training or expertise to opine as to the etiology of his GERD and related symptomatology.  Thus, his lay statements, while new, are not competent and are duplicative of lay assertions already of record at the time of the last final decision; consequently, they are not material evidence to support reopening the claim.  

As regards the copies of past Board decisions, the Board notes that those decisions were made based on facts specific to those claims and thus, even though presumed credible, are not competent evidence relevant to the Veteran's claim.  (The Board notes that no argument was provided as to the relevance of those Board decisions to the facts of this case, other than an implication, based on their mere submission, that where service connected is granted based on one set of facts it must be granted based on any set of facts.)  

Hence, even considering the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. at 110, the Board finds that new and material evidence has not been received, and the claim of service connection for GERD may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Earlier Effective Date for Additional Compensation for a Dependent Child

The Veteran first notified VA regarding the addition of step-children as dependents to his award in April 2007; the dependents were subsequently added.  The child in question was scheduled to be removed from the Veteran's award on her eighteenth birthday in January 2011.  (See, e.g., November 2008 notification letter noting upcoming payment change dates.)  In December 2010, the Veteran contacted VA by phone to provide notification that the dependent in question was still in high school and would not graduate until May 2011.  In April 2011, VA notified the Veteran that he had not completed VA Form 21-674 regarding his dependent's continued school attendance.  He completed the required form and returned it the same month.  Following receipt of the completed VA Form 21-674, VA retroactively restored the dependent to the Veteran's award, effective the date of her eighteenth birthday (i.e., the day she was previously removed.)  (See May 3, 2011, correspondence.)

The Veteran filed a May 2011 notice of disagreement with the May 3, 2011, correspondence, alleging entitlement to an earlier effective date for the restoration of his dependent to his award.  Specifically, he asserted that she should have been restored effective the date of his December 2010 phone call to VA.  In the January 2014 statement of the case, the RO explained that the dependent was added back to his award the day she dropped off, and that, therefore, an earlier effective date was not warranted.  In his March 14, 2014 substantive appeal, the Veteran continued to assert that an earlier effective date was warranted, but did not provide any additional argument as to why.  

The Court has held that where the law and not the evidence is dispositive, the Board should deny the appeal because of an absence of a legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, supra.  As regards the instant claim, it appears from the record that the dependent child was restored to the award the day she was removed, which was in January 2011 (i.e., not at the time of the December 2010 phone call).  Neither the Veteran nor his attorney has provided any evidence to the contrary.  Consequently, the Board finds that there is no evidence of any legal argument in support of an earlier effective date for additional compensation for a dependent child based on school attendance and the appeal as to this matter must be denied.

Effective Date for a Rating in Excess of 10 Percent for Right Knee Disability

At the outset, the Board notes that, in the April 2003 JMR, the parties expressly agreed that the issue of a 10 percent rating for right knee arthritis, which would include its effective date, was not on appeal.  Thus, the Board has limited its discussion below to consideration of symptoms other than those compensated under the separate 10 percent rating.  See 38 C.F.R. § 4.14 (noting that the evaluation of the same disability under various diagnoses is to be avoided).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

An effective date for an increased rating prior to the date of claim may be granted if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Consequently, in this case VA must consider the evidence from March 1994 (a year prior to the March 1995 claim on appeal) to determine if there was an ascertainable increase in the Veteran's right patellofemoral syndrome.

In November 1993, service connection was granted for right patellofemoral syndrome and assigned a 10 percent disability rating based on "slight" instability.  It was noted that a higher disability rating would require recurrent subluxation or lateral instability judged to be of "moderate" severity.  The Veteran did not appeal the rating assigned, and it became final.  

In March 1995, the Veteran requested an increased rating for his service-connected right knee disability, specifically noting VA treatment received in October 1994 and March 1995.  

The October 1994 VA treatment records indicate that the Veteran complained of stiffness and on and off painful swelling of his right knee, with the swelling becoming more frequent.  On examination, his right knee was stable without effusion, and it was noted that he did not appear to have difficulty walking.  The impression was of patellofemoral syndrome (chondromalacia), and x-rays were scheduled.  The x-ray results revealed an essentially normal right knee.  The March 1995 VA treatment records indicated that the Veteran complained of right knee pain and intermittent stiffness, to include pain with stairs and squatting.  Medial line tenderness was observed, but there was no laxity.  The impression was of mild degenerative joint disease in the right knee, and the Veteran was referred for physical therapy.

The 10 percent rating was continued in a May 1995 rating decision, based on the Veteran's failure to appear at a scheduled VA examination to assess the severity of his service-connected right knee disability.  The Veteran asserted that he did not receive notice of the exam (see June 1995 statement), and the examination was rescheduled.  

On July 1995 VA examination, the Veteran's reported symptoms included chronic pain, exacerbated by prolonged sitting, standing, or walking, and recurrent swelling.  He reported that the knee "frequently gives away."  On physical examination, his gait was "unremarkable" he had range of motion from 0 to 135 degrees.  No redness, heat, or swelling was observed, and no "definite" instability could be demonstrated.  He was able to heel and toe walk with a limp, but made minimal effort to squat due to pain.  His right quadriceps were measured at 1 centimeter smaller in diameter in comparison to the left.  X-rays showed a normal right knee.  Based on the results of that examination, the 10 percent rating for "slight" instability was continued in an August 1995 rating decision.  

In April 1996 (i.e., within one year of the August 1995 rating decision), the Veteran submitted correspondence indicating that he had been diagnosed with arthritis by VA.

March 1996 VA treatment records note moderate tenderness and normal movement in the right knee.  April 1996 VA treatment records note sleep disturbance attributed, by the Veteran, to unspecified pain and depression.  On physical examination, he was able to stand well, but had difficulty flexing his knee.  He reported difficulty walking and was referred to rheumatology.  July 1996 VA treatment records note a follow-up to a diagnosis of degenerative joint disease of the right knee.  At that time, his knee was stable, without effusion. 

On August 1996 VA examination, the Veteran reported pain of varying severity and intermittent swelling.  He stated that he tries to walk laps on a track three times a week, and that his symptoms are exacerbated by squatting, stooping, and using stairs.  He described episodes of his knee giving way reported wearing an elastic knee brace.  On physical examination, he moved slowly, but without any definite limp.  Range of motion was from 0 to 130 degrees, with complaints of pain.  No redness, heat, or swelling was noted, but he had tenderness to palpation around the patellofemoral joint.  He could only squat 1/3 of the way down, and had a mild varus valgus wobble.  X-rays were obtained, and the impression was of right patellofemoral syndrome; no arthritis was noted.  Based on the results of that examination, the 10 percent rating was continued in an August 1996 rating decision.  He initiated an appeal of that decision in a September 1996 notice of disagreement.  A statement of the case was issued the following month. 

In September 1996, the Veteran was referred by VA to a private treatment provider for evaluation of right knee pain.  The Veteran reported persistent pain that is continuous, worse with weight-bearing, and, at times, severe.  He also reported locking and buckling at times, as well as intermittent swelling.  On physical examination, the right knee was swollen and slightly warm, with severe discomfort produced on palpation and crepitus felt.  There was mild laxity (grade I) in the right knee medial collateral ligament.  His gait was normal, as was strength testing.  The impression was of probable internal derangement and osteoarthritis of the right knee.  The treatment provider was concerned about signs of instability and recommended that an MRI be conducted. 

The Veteran was seen again in November 1996.  At that point, his knee was cool and did not have any obvious effusions.  Mild crepitus was felt, and his gait was stable. 

On March 1998 VA examination, the Veteran again described chronic pain with intermittent swelling.  Weight bearing was painful, particularly after long periods.  Activities such as squatting and stairs were bothersome.  He reported that his knee gives way.  On physical examination, his gait was slow, but otherwise unremarkable.  He had 5 degrees of recurvatum and 125 degrees of flexion, with increased pain on motion.  No swelling was noted, and ligaments were stable.  He had tenderness to palpation and slight weakness on strength testing (associated with pain.)  He was able to heel and toe walk and squat half-way down.  Quadriceps measurements were equal bilaterally.  The examiner noted that there was painful motion on examination, which could further limit functional ability during a flare-up, but that the extent of such additional limitation could not be determined with any medical certainty.  X-ray results noted normal joint space and no abnormality.  Based on the results of this examination, the denial of an increased rating was continued in an April 1998 supplemental statement of the case.

In an August 1998 statement, the Veteran argued that his symptoms, to include pain and recurrent episodes of swelling, limitation of motion, and limitation on weight bearing had increased, thus warranting compensation at a higher level.  

In August 1999, the Veteran was referred to a private treatment provider for assessment of his knee disabilities.  A history of chronic knee pain was noted.  There was "popping" around the patella, but no mechanical locking, catching, or clicking.  There was pain on squatting and deep knee bending.  Range of motion was 0 to 115 degrees with crepitus and tender medial joint lines.  There was no varus or valgus instability.  X-rays showed mild patellofemoral arthrosis.  On August 5, 1999, he was prescribed a G2 unloader brace for symptom relief in his right knee.  

A May 2000 rating decision granted an increased rating to 30 percent for right knee patellofemoral syndrome, manifested by severe recurrent subluxation and lateral instability, with degenerative changes, of 30 percent, effective August 5, 1999 (the date the unloader brace was prescribed).  Assignment of a compensable rating for limitation of motion was considered, but denied, as limitation to the degree necessary was not warranted.  No ankylosis was noted.  No arthritis was shown on the most recent x-ray, so a separate compensable rating for painful arthritic motion was not granted.  However, on appeal, the Board granted a separate 10 percent rating for painful motion, effective August 5, 1999, based on x-ray findings of that date noting mild patellofemoral arthrosis.

On March 2012 VA retrospective examination, the examiner noted that she reviewed the claims file extensively.  With respect to the right knee disability, the examiner concluded that, prior to August 5, 1999, the medical evidence of record documented "mild DJD of the right knee" (citing specifically to a 1996 medical record) and mild bilateral rotational instability (citing specifically to the 1983 medical board examination.)  The examiner opined that the medical evidence of record was consistent with a finding of mild functional limitation prior to August 5, 1999, when the Veteran was prescribed a G2 unloader brace.  Based on those findings, the examiner concluded that the Veteran would have been capable of light duty employment prior to August 5, 1999. 

The Board notes that the Veteran's initial argument, through prior counsel, for an earlier effective date for a rating in excess of 10 percent for right knee disability, was essentially that the date assigned should be the date the request for an increased rating was filed.  (See, e.g., May 2003 post-CAVC remand brief.)  However, the Board notes that the issue at hand is not when the claim was filed, or even solely whether the service-connected disability had increased in severity at that time, but when it was factually ascertainable that the severity had increased to a degree sufficient to warrant increased compensation.  

The objective medical evidence of record, obtained on physical examination, prior to August 5, 1999, notes symptoms of joint tenderness to palpation (see, e.g.,  March 1995 and March 1996 VA treatment records).  There was generally no evidence of effusion (Compare October 1994 VA treatment record, July 1995 VA examination, July 1996 VA treatment record, and November 1996 private treatment record with September 1996 private treatment record, noting swelling and slight warmth) and minimal evidence of laxity/instability (compare March 2005 VA treatment record, July 1995 VA examination, July 1996 VA treatment record, and November 1996 private treatment record, noting no laxity/instability, with August 1996 VA examination, noting mild varus valgus wobble, and September 1996 private treatment record, noting mild laxity), and his gait was described as normal (see, e .g., July 1995 VA examination and September 1996 private treatment record).  Range of motion ranged from 0 to 135 degrees on July 1995 VA examination to 0 to 130 degrees on August 1996 VA examination, to 125 degrees of flexion on March 1998 VA examination; some pain was noted on movement.  The March 1998 VA examiner also noted 5 degrees of recurvatum.  The Board notes that slight atrophy or the right quadriceps was noted on July 1995 VA examination (although equal on March 1998 VA examination) and that the VA examiners all noted that the Veteran was unable to fully squat due to pain.  In April 1996, it was noted that the Veteran had some difficulty flexing his knee, although the degree of limitation was not specified; the previous month, knee movement was described as normal.  The August 1998 VA examiner also noted slight weakness associated with pain.

To summarize, the medical evidence of record prior to August 5, 1999, indicates, in general, regular tenderness to palpation, painful motion, and range of motion limited to as much as 125 degrees of flexion, with only occasional indications of effusion/swelling and laxity/instability.  Difficulty with flexion, recurvatum, and slight quadriceps atrophy were each noted once, but found not to be at issue on other evaluations.

The Board has considered whether the medical evidence of record supports a rating in excess of 10 percent, prior to August 5, 1999.  In doing so, the Board has considered Diagnostic Codes 5256 through 5263.  (The Board notes that the Codes considered have not changed during the time period on appeal.)  

The Veteran was rated during this evaluation period under Code 5257, which covers recurrent subluxation or lateral instability.  He was rated at 10 percent, for slight disability.  The Board finds that the medical evidence of record does not support a higher rating under this Code, as the Veteran's knee was generally noted to be stable, with two mentions of "mild" instability.  

There is no indication in the record of any ankylosis.  Therefore the Board finds that Code 5256 is not applicable.  Likewise, there is no indication of injury to the semilunar cartilage during the period under review, and, thus, codes 5258 and 5259 are not applicable.  (The Board notes that the Veteran had right knee meniscus surgery prior to service and is not service-connected for such disability.)  There is no medical evidence that flexion is limited to 45 degrees or extension to 10 degrees, thus Codes 5260 and 5261 are not applicable.  There is no indication of tibia or fibula impairment; Code 5262 is inapplicable.  The Board acknowledges that the March 1998 examiner did note 5 degrees of recurvatum on the date of that examination.  However, the examiner did not diagnose the Veteran with genu recurvatum, and that symptom has not been noted on any subsequent examination.  Consequently, the Board finds that the Veteran does not have a genu recurvatum disability and that medical evidence does not support a rating under Code 5263.  The Board notes that this analysis is consistent with the conclusion of the March 2012 VA examiner, who noted, on comprehensive review of the record, only mild functional limitation documented prior to August 5, 1999.  

The Board has also considered whether the Veteran's contemporaneous lay statements provide sufficient evidence to warrant an increased rating prior to August 5, 1999.  To that end, the Board notes his complaints of stiffness, pain (sometimes described as severe), swelling, and functional limitations with stairs and squatting, (see, e.g., March 1995 VA treatment record and July 1995 VA examination), as well as weight bearing (see, e.g., March 1998 VA examination).  The Board also notes the Veteran's reports of frequent joint instability requiring the use of an elastic knee brace (See, e.g., July 1995 and August 1996 VA examinations), locking and buckling (see September 1996 private treatment record), and sleep disturbance due, in part, to pain (see, e.g., April 1996 VA treatment record.)  The Board notes, as stated above, that the Veteran is competent to report the symptoms he experiences.  Thus, the Board finds no reason to question his report that he experienced the symptoms claimed, or his subjective report that those symptoms worsened over the time period in question.  However, the Board finds that his lay assertions that such symptoms are best described as functional limitation that is better described as "moderate" or "severe" is contradicted by the contemporaneous medical evidence of record, including VA treatment records, private treatment records, and VA examination reports, which consistently show functional limitation that is no more than mild.  For example, while the Veteran may feel that he has frequent joint instability (as is inherent in the description for Code 5257, which describes the disability as "recurrent"), and describe such disability as a feeling of "giving way," the medical evidence of record during the period on appeal indicates that the degree of any such instability is slight.  While he has complained of pain he described as "severe," he has not described a loss of functionality that might, when considered in light of the medical evidence of record, be considered severe.  (Whether the Veteran's subjective reports of increased severity may reflect periods of flare-ups, the extent of which is not documented during medical examination, is discussed below.)

In deciding the claim at issue, the Board has considered the Veteran's arguments that the provisions of, 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), require the grant of an increased rating during the period on appeal.  When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.59 notes that the intention of the rating schedule is to recognize painful motion "as entitled to at least the minimum compensable rating for the joint."  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.

In the instant case, the Board first notes that the Veteran was granted the minimum compensable rating (10 percent) for his right knee joint.  See 38 C.F.R. § 4.59.  Second, the Board notes that the Veteran's overall functional loss was medically assessed to be mild, to include his complaints of functional limitations, such as weakness and difficulty with stairs, squatting, and walking, and that the Board has found that his lay assertions to the contrary are contradicted by the medical evidence of record (i.e., they are not credible.)  Finally, the Board has considered whether an increase in the severity of the Veteran's symptoms during flare-ups merits an increased schedular rating.  The Board notes that the Veteran reported flare-ups on March 1998 VA examination, and that the examiner concurred that additional functional limitation during flare-ups was possible, although not measurable on examination (when no flare-up was present) without resort to speculation.  The Veteran's range of motion on examination was limited to, at most, 125 degrees of flexion; there was no limitation of extension noted.  As noted above, a compensable rating based on limitation of motion (Codes 5260 and 5261) requires flexion limited to 45 degrees (an additional 80 degrees of limitation) and extension limited to 10 degrees.  While the Veteran may experience increased loss of range of motion, there is no indication in the record, to include the Veteran's own lay assertions, that he experiences functional loss to a compensable degree.  There is also no indication, in the Veteran's lay assertions, of tibia/fibula impairment, genu recurvatum, semilunar cartilage injury (other than that incurred prior to service), or ankylosis.  While the Veteran reports that his knee "gives way," which could suggest flare-ups of greater-than-slight instability, the Board notes that such suggestion is contradicted by the medical evidence of record, which was, on most occasions, unable to demonstrate any laxity in the ligaments that could cause the functional impairment of instability.  Consequently, the Board finds that the lay evidence of record does not support a higher schedular rating.      

Additionally, the Board has considered whether the March 1997 SSA award letter supports an earlier effective date for a rating in excess of 10 percent.  (See March 2011 Memorandum Decision.)  Upon review of that award letter, the Board notes that the grant of benefits was the result of a multi-step analysis.  In the first step, the Veteran had to demonstrate severe impairment or "combination of impairments."  The formal findings indicate that he met this requirement through the combination of bilateral knee injuries (which includes left knee disability, not service-connected during the time under consideration, and that portion of right knee disability not related to his right patellofemoral syndrome) and mental retardation was considered "severe."  Said another way, the Veteran's service-connected right knee disability, alone, was not judged to be "severe."  Next, the Veteran had to demonstrate that his impairments met the regulatory criteria.  In making that assessment, the adjudicator considered the totality of the Veteran's documented disabilities, which included mental retardation, depression, and right hand disability (none of which are service-connected), left knee disability and right thumb disability (neither of which was service-connected at the time of the SSA award), and right knee disability (the only disability for which service connection was in effect during the time in question.)  The only accompanying medical document available is a psychiatric evaluation, and not pertinent to the claim on appeal.  

Thus, while the March 1997 SSA award letter supports a finding of some degree of right knee disability during the period on appeal, the Board finds that it does not indicate that the Veteran's service-connected right knee disability was "severe," and that the symptoms described (persistent pain, and occasional locking or buckling) are consistent with the facts and analysis presented above.  Consequently, the Board finds that the March 1997 SSA award letter does not support an earlier effective date for a rating in excess of 10 percent for right patellofemoral syndrome.  

Finally, the Board has considered whether the Veteran's service-connected right knee disability should be referred for consideration of an extraschedular rating during the period under appeal.  The Board acknowledges the Veteran's argument that the record shows marked interference with employment, based on the grant of SSA benefits.  (See, e.g., September 2012 argument through counsel.)  However, as noted above, the Veteran was awarded SSA benefits based on a combination of disabilities, mental and physical, that included, but was certainly not limited to, right knee disability.  Furthermore, on retrospective review of the record, the March 2012 VA examiner opined that, based on a showing of mild functional limitation, which the Board has found is supported by the record, the Veteran should have been able to engage in light duty employment during the period on appeal.  Consequently, the Board finds that the record does not support the Veteran's contention that the record indicates marked interference with employment due solely to his service-connected right knee disability.  

Furthermore, the Board notes that determining whether referral for extraschedular consideration is warranted is a multi-step process that also requires a finding that the relevant symptoms or impairment during this period are not encompassed by the schedular criteria, such that the rating criteria are inadequate to assess the Veteran's individual disability picture.  In the instant case, the Board notes that the Veteran's reported functional limitations, to include pain (and the sleep disturbance that results from such symptom), weakness, slow movement, instability, fatigability, and limitation of motion, are contemplated by the schedular rating assigned.  Consequently, the Board finds that referral for an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

(To the extent that the Veteran has presented argument that he is entitled to an increased rating prior to August 5, 1999, for his service-connected right knee arthritis and related symptoms (see, e.g., December 1999 argument through counsel), as noted above, the rating decision that granted service connection for that disability is not on appeal.  Additionally, the matter of TDIU consideration is addressed in the Remand, below.)


ORDER

Service connection for a sebaceous cyst is denied.

Service connection for a low back disability is denied.

Service connection for a right hand disability is denied.

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is denied.

The appeal to reopen a claim of service connection for GERD is denied.

An effective date prior to January 21, 2011, for additional compensation for a dependent child based upon school attendance is denied.

An effective date prior to August 5, 1999, for a rating in excess of 10 percent for right patellofemoral syndrome is denied.



REMAND


Right Knee

The Board notes that the Veteran's May 2004 request for a combined rating in excess of 40 percent for right knee disabilities was submitted following findings on March 2004 private MRI of the right knee, conducted based on the Veteran's report of increased knee pain, which suggested a probable posterior medial meniscus horn tear and femoral osteonecrosis.  There is no VA examination of record that has addressed whether these additional disabilities are related to the Veteran's service or to his service-connected disabilities.  As the Veteran has alleged entitlement to increased compensation based on worsening symptomatology attributed to multiple conditions, including those that are already service-connected, and the record suggests that additional disability has occurred, the Board finds that remand is required for a medical opinion as to whether the additional diagnosed disability is related to service or service-connected disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Left Knee

The record indicates that, in September 2007 he underwent a high-tibial osteotomy to correct a varus deformity.  (See, e.g., August and September 2007 private treatment records, noting planned valgus osteotomy to improve a varus deformity and post-surgical treatment.)  There is no VA examination of record that has addressed whether the varus deformity is related to the Veteran's service or to his service-connected disabilities and, if so, whether he would be entitled to an increased initial rating based on such additional disability.  As the Veteran has alleged entitlement to increased compensation based on symptomatology in excess of that contemplated by the rating assigned, attributed simultaneously to service- and non-service-connected disabilities, and the record suggests that additional disability has occurred, the Board finds that remand is required for a medical opinion as to whether the additional diagnosed disability is related to service or service-connected disability.  The Board further notes that, in January 2013, the AOJ denied service connection for residuals of surgery to correct the varus deformity (but notified the Veteran that the issue would be considered part of the increased rating claim on appeal.  See January 2013 notification letter.)  If the varus deformity is found to be related to service/service-connected disabilities, the AOJ should consider whether the Veteran is entitled to increased compensation for any surgical residuals.  See Clemons, supra. 

Right Thumb

The March 2012 examiner noted mild DJD in the Veteran's right thumb and evidence of painful motion.  What is not clear from the examination is whether the right thumb DJD (and related symptomatology) should be considered part of the service-connected disability, as the thumb DJD was listed under service-connected disabilities, but the examiner described only the thumbnail deformity and subjective loss of light touch sensation as related to the cellulitis and related treatment documented in service and opined that the DJD in other fingers was related to normal aging.  As the Veteran would be entitled to a compensable rating for arthritis, if such disability was related to service/service-connected disability, the Board finds that remand for a VA medical opinion on the matter is warranted.  See Clemons, supra.

TDIU

As the matter of TDIU is inherently a part of any claim for an increased rating, the Board finds that such claim is inextricably intertwined with the increased rating claims being remanded; thus, consideration of TDIU claim must be deferred at this time.  See Rice, supra.  Additionally, the Board notes that the Veteran has asserted that he is unemployable, at least in part, due to medication taken for service-connected disabilities.  The VA examination reports of record do not include consideration of the effect of medication for service-connected disabilities on the Veteran's employability.  On remand, the medical opinion(s) sought should address this consideration.  

Additionally, the record indicates that the Veteran continues to receive regular private and VA treatment for the service-connected right knee, left knee, and right thumb disabilities.  Records of treatment for service-connected disabilities are clearly pertinent (and may be critical) evidence in a claim for increase, and updated treatment records must be obtained on remand (if available).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for right knee, left knee, and right thumb disabilities during the period under consideration, and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After the development sought above is completed, the AOJ should then arrange for examination of the appellant by an orthopedic surgeon/orthopedist to determine the current severity of the Veteran's right knee, left knee, and right thumb disabilities.  The claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  All pertinent findings should be described in detail, and all indicated tests or studies should be completed.  The studies should specifically include active and passive ranges of motion of both knees and the thumb, with notation of any further limitations due to pain, use, or other such factors.  All functional limitations must be identified.  The examiner should discuss the impact each disability has on daily activities and employability, to specifically include the impact of any necessary medication.  

(a) With respect to the right knee, the examiner should further opine as to whether the diagnosed probable posterior medial meniscus horn tear and femoral osteonecrosis is at least as likely as not (50% probability or greater) caused by or aggravated by the Veteran's service or service-connected disabilities.

(b) With respect to the left knee, the examiner should further opine as to whether the diagnosed varus deformity is at least as likely as not (50% probability or greater) caused by or aggravated by the Veteran's service or service-connected disabilities.
 
(c) With respect to the right thumb, the examiner should further opine as to whether the diagnosed DJD is at least as likely as not (50% probability or greater) caused by or aggravated by the Veteran's service or service-connected disabilities.
 
The examiner must explain the rationale for all opinions.

3.  Thereafter, the AOJ should the review the record and readjudicate the claims.  If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should be returned to the Board (if in order) for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


